Citation Nr: 0009507	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-10 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1971.  His decorations include the Purple Heart 
Medal and the Bronze Star Medal with "V" device.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted service connection for post-
traumatic stress disorder and assigned an evaluation with 
which the veteran disagreed.  This appeal ensued.  

The veteran and his spouse gave sworn testimony before the 
undersigned Board member at a hearing at the RO in March 
2000.  A transcript of that hearing is of record.  The matter 
is now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran has moderately impaired social and 
occupational functioning due to his service-connected post-
traumatic stress disorder.  His Global Assessment of 
Functioning scale due to post-traumatic stress disorder is 
60.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for post-traumatic stress disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The record shows that the veteran's original claim for 
service connection for post-traumatic stress disorder was 
received in December 1997 and was initially granted by a 
rating decision dated in April 1998.  A 10 percent evaluation 
was assigned under Diagnostic Code 9411, effective from 
December 22, 1997, the date of receipt of the claim for 
service connection.  The veteran disagreed with this 
evaluation, and a rating decision dated in January 1999 
increased the rating to 30 percent disabling, effective from 
the same date.  

The veteran's claim for a higher evaluation for post-
traumatic stress disorder is an original claim that was 
placed in appellate status by his disagreement with the 
initial rating award.  Furthermore, as held in AB v. Brown, 6 
Vet. App. 35, 38 (1993), "on a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation. 
. . . "  The distinction between an original rating and a 
claim for an increased rating may be important, however, in 
terms of determining the evidence that can be used to decide 
whether the original rating on appeal was erroneous and in 
identifying the underlying notice of disagreement and whether 
VA has issued a statement of the case or supplemental 
statement of the case.  

In these circumstances, the rule in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) ("Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Analysis

Under Diagnostic Code 9411, a 50 percent evaluation 
contemplates occupational and social contemplates with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation contemplates occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to such symptoms 
as:  gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Code 9411.  

The record shows that symptoms that equal or more nearly 
approximate the criteria necessary for a 50 percent 
evaluation under Diagnostic Code 9411 are not demonstrated.  
See 38 C.F.R. § 4.7.  

On VA psychiatric examination in March 1998, the veteran 
indicated that he had participated in the Battle of 
"Hamburger Hill" while serving in Vietnam.  He had 
flashbacks and intrusive recollections of traumatic events in 
service, especially of "Hamburger Hill"  He had a mildly 
depressed and anxious mood, nightmares, avoidant behavior, 
hypervigilance, and an exaggerated startle response.  He got 
very angry and had a tendency to violence.  He was rather 
guarded and did not trust people.  He stayed by himself most 
of the time and did not like to be in crowds.  He had no more 
than two friends, both Vietnam veterans.  He had feelings of 
detachment or estrangement from others.  He also had a 
restricted range of affect and outbursts of anger.  

However, the veteran had no suicidal or homicidal ideation or 
paranoid thoughts, and his intellectual functioning was 
clinically intact.  He slept fairly well, getting about seven 
hours of sleep a night, drank only one or two beers now and 
then, and took drugs not at all.  He smoked three packs of 
cigarettes a day.  On mental status examination, he was 
appropriately dressed, and his affect was full and 
appropriate.  His thinking was coherent and his associations 
were described as "fairly tight".  He exhibited no 
psychomotor retardation.  He was married and had four kids, 
although he had some difficulty with his children.  He was 
employed in his own shop.  Although post-traumatic stress 
disorder was diagnosed on Axis I, the examiner described it 
as moderate.  His Global Assessment of Functioning (GAF) 
scale on Axis V was 60.  The examiner remarked that the 
veteran had moderate symptoms with some depression and 
outbursts of anger, moderate difficulties in social and 
occupational functioning, and few friends and conflicts with 
his family, especially his children.  

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  A 
GAF score of 60 indicates symptoms such as flattened affect 
and circumstantial speech, or occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
functioning such as few friends or conflicts with peers or 
co-workers.  

These findings are essentially consistent with the findings 
of Elaine Gerke, a Licensed Clinical Social Worker, set forth 
in statements dated in May 1998, September 1998, and June 
1999.  Her reports show that the most prominent feature of 
the veteran's symptomatology is unresolved anger that was 
manifested from time to time in striking his children in fits 
of anger or throwing heavy objects such as a television or 
desk.  However, it was also reported that the veteran had 
been self-employed in a CB repair business for more than 20 
years.  

A September 1998 statement from a paramedic was to the effect 
that he had responded to suicidal ideation voiced by the 
veteran's wife that followed an ongoing argument between the 
veteran and his daughter.  However, the veteran's wife 
refused transportation to the hospital for observation.  
Statements from the veteran's spouse and son reflect the 
claimed moodiness, irritability, paranoid ideation, social 
isolation and tendency to violent outbursts.  His spouse 
claimed in a statement received in March 2000 that the 
veteran had panic attacks every time he had to deliver a 
package to someone's door.  She further asserted that 
"[a]lmost everything" caused the veteran to have flashbacks 
of Vietnam.  She said that he was numb to nearly every 
emotion except anger, and that suicide "has been an ever 
present part of our lives for several years now."  She said 
that she and one daughter had threatened suicide, while 
another daughter actually attempted suicide.  She related 
most of the family's problems to the veteran's post-traumatic 
stress disorder.  She said that the veteran could not deal 
with customers in their electronics shop and that she worked 
up front with the customers and that he stayed in the back.  
She said that he had gotten irritated and thrown customers 
out of the shop.  She indicated that she had no choice but to 
close the business and put it on the market, which she had 
recently done.  

The veteran testified to the foregoing assertions in the 
hearing held at the RO in March 2000.  He said that he had 
recently thrown two people out of his shop following an 
argument.  He indicated that he preferred that his wife 
handle the customers while he remained in the back.  He 
claimed that he once marched a boy out of his youngest 
daughter's bedroom at gunpoint.  It was indicated that he had 
had two recent altercations on the road.  He testified that 
he did not remember his kids' birthdays or the name of his 
next door neighbor.  However, he said that he remember his 
electronic training "okay."  He reported that he would have 
a panic attack when he went to work in the morning and had to 
open the front door of the shop.  He would wait until his 
spouse arrived.  He said that he stayed in a panic attack all 
day long until the doors are closed.  It was indicated that 
he stayed on at the shop after closing to avoid the traffic 
and possible incidents of "road rage," as well as to allow 
a period of time for him to calm down.  The veteran claimed 
that he had tried to control his anger but just could not 
hold on.  He said that he had two friends who were Vietnam 
veterans.  The veteran further testified that his wife ran 
the electronics shop, which was just a place for him to go.  
His spouse indicated that he did the repairs in the back but 
that his ability to stay on a task and complete it had 
dramatically deteriorated.  She said that he was not sleeping 
at night as he should and that he was waking up at night and 
listening to his police scanner by the bed.  He testified 
that his ability to concentrate had diminished and that he 
was restless at night.  Both witnesses testified to his 
obsession with Vietnam, which could be triggered by such 
incidents as burning the "thatch" out of their backyard.  
He and his spouse said that he had a recurrent nightmare of 
Vietnamese "coming off the ceiling to get him."  He also 
testified to other nightmares.  The veteran testified that he 
carried a gun at all times, even to church.  He said that he 
had a concealed carry permit.  He testified that he thought 
about going to work for a place like Home Depot, "[b]ut I 
can't carry my guns in there."  

The examination findings in March 1998 are consistent with 
the 30 percent rating subsequently assigned.  The record 
since confirms that rating.  The record shows that the 
veteran manifests a restricted range of affect consistent 
with his irritability and anger, disturbances of mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  However, there is no evidence of 
circumstantial, circumlocutory or stereotyped speech, nor is 
it shown that he has panic attacks more than once a week.  
His cognitive abilities seem to be intact, and there is no 
indication that he has difficulty in understanding complex 
commands or that he has impaired ability to think abstractly.  
He has some memory loss, but this loss is mild and consists 
of forgetting his kids' birthdays.  Significant impairment of 
short- and long-term memory is not demonstrated.  The 
veteran's overall symptomatology does not more nearly 
approximate the criteria for the next higher evaluation of 50 
percent under Diagnostic Code 9411.  

Although the veteran and his spouse have testified to a few 
of the symptoms associated with a 70 percent rating, this 
testimony is not wholly convincing.  A 70 percent rating 
contemplates deficiencies in most areas of life manifested by 
a complex of symptoms most of which the veteran does not 
have.  There is no convincing evidence that the veteran has 
suicidal ideation; certainly, its presence was not shown on 
VA psychiatric examination in March 1998.  Similarly, no 
evidence of obsessional rituals was shown on the psychiatric 
examination or in the reports of the social worker, despite 
testimony that the veteran manifested such rituals.  The 
veteran is not shown to manifest any form of illogical, 
obscure or irrelevant speech, nor is he shown to have near-
continuous panic or depression affecting his ability to 
function independently, appropriately and effectively.  
Again, neither of these symptoms was found to the extent 
required by the VA examiner or the clinical social worker, 
despite testimony of more severe impairment.  There is no 
showing whatsoever of spatial disorientation or neglect of 
personal hygiene.  The veteran has difficulty with impulse 
control when it comes to his temper, and it is conceded that 
he has shown an inability to establish and maintain effective 
relationships - with customers recently and with his children 
for a longer period.  However, he has been married for many 
years, drinks very little, and was felt by the VA examiner to 
have a good support system in his family.  

The veteran's social isolation, irritability, inability to 
get along with his customers and certain members of his 
family, and the impairment of his ability to stay focused on 
his work are contemplated in the rating currently assigned.  
Under Diagnostic Code 9411, a 30 percent evaluation 
contemplates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A review of the illustrative symptoms shows that the veteran 
manifests a number of them such as depressed mood, anxiety, 
suspiciousness, panic attacks weekly or less often, chronic 
sleep impairment, and mild memory loss.  Indeed, his 
disability picture seems to mirror these symptoms relatively 
closely.  The evidence for their increased severity is almost 
entirely from the testimony of the veteran and his spouse in 
the context of a claim for compensation; fully objective 
evidence of increased impairment is not shown.  Rather, the 
evidence of the VA examiner and the private clinical social 
worker confirms the appropriateness of the evaluation 
currently assigned.  The GAF score assigned is also 
consistent with the rating now in place, as it is reflective 
of no more than moderate symptomatology.  While some 
decompensation has been observed, it is not progressed to the 
point that the next higher evaluation is warranted.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to an evaluation 
in excess of 30 percent for post-traumatic stress disorder.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).  




ORDER

An increased evaluation for post-traumatic stress disorder is 
denied.  



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

